          Case 1:18-cv-01673-TJK Document 14 Filed 03/01/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

NATIONAL STUDENT LEGAL DEFENSE            )
NETWORK,                                  )
                                          )
            Plaintiff,                    )
                                          )
            vs.                           )                   Civil Action No. 18-1673 (TJK)
                                          )
UNITED STATES DEPARTMENT OF               )
EDUCATION,                                )
                                          )
            Defendant.                    )
_________________________________________ )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s November 20, 2018 Minute Order, the parties, Plaintiff National

Student Legal Defense Network (“NSLDN”) and Defendant U.S. Department of Education

(“ED”), by and through undersigned counsel, file this joint status report in this case brought

under the Freedom of Information Act (“FOIA”).

       On March 21, 2018 NSLDN requested:

           •   A copy of every letter of credit currently held by the Department that has been

               posted by, or on behalf of, any institution participating in one or more Title IV,

               HEA programs” (hereinafter “Request 1”); and

           •   A copy of every communication from the Department wherein the Department

               requested or demanded an institution to post a letter of credit that is currently held

               by the Department” (hereinafter “Request 2”).

NSLDN’s FOIA Submission also stated that “[t]o the extent this request is unduly burdensome

on the Department, . . . NSLDN would be willing to accept a detailed log in lieu of the

documents themselves,” as long as the log contained certain information.
          Case 1:18-cv-01673-TJK Document 14 Filed 03/01/19 Page 2 of 3



       Since the last Joint Status Report on January 30, 2019, and in an effort to prioritize

production, the Department has confirmed again to Plaintiff that it cannot produce the requested

documents until at least the summer of 2020. In addition, the Department stated that, since

March 2018, it has not released any chart of LOCs that contains the same, or substantially

similar, information as that sought through our FOIA request to any other individual or

organization.

       The discussions between the parties are ongoing. Accordingly, the parties propose that

they file a further Joint Status Report on or before April 1, 2019.



Dated: March 1, 2019                  Respectfully submitted,

                                              JESSIE K. LIU
                                              United States Attorney
                                              D.C. Bar #472845

                                              DANIEL VAN HORN
                                              Chief, Civil Division
                                              D.C. Bar #924092

                                      By:      /s/ Jason T. Cohen
                                              JASON T. COHEN
                                              ME Bar #004465
                                              Assistant United States Attorney
                                              Civil Division
                                              555 Fourth St., N.W.
                                              Washington, D.C. 20530
                                              Phone: (202) 252-2523
                                              Fax: (202) 252-2599
                                              Email: jason.cohen@usdoj.gov

                                              Counsel for Defendant

                                              /s/ Robyn K. Bitner
                                              Robyn K. Bitner, Pro Hac Vice
                                              Martha U. Fulford, D.C. Bar #1011954
                                              National Student Legal Defense Network
                                              1015 15th St., N.W., Ste. 600
                                              Washington, D.C. 20005
                                              (202) 734-7495

                                                 2
Case 1:18-cv-01673-TJK Document 14 Filed 03/01/19 Page 3 of 3



                           robyn@nsldn.org
                           martha@nsldn.org

                           Counsel for Plaintiff




                              3
